Title: From James Madison to Lafayette, 18 May 1810
From: Madison, James
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


My dear Sir
Washington May 18. 1810
Mr. Parish having given me notice of his intention to embark in a few days for Europe, with an expectation of seeing you in July or August, I could not wish for a more favorable conveyance for the Patents herewith inclosed. They cover about ⅔ of the land allotted to you by the Act of Congress. The residue of the locations is not yet compleated, but Mr. Duplantier continues to be occupied with the task. He intimates that the present cash price of the actual locations is about $50,000. with every prospect of an approaching rise in value. I am very sorry to learn from him that a difficulty has arisen with respect to the important location contemplated in the vicinity of the Town of N. Orleans. Untill I receive the further information for which I have written, I can form no opinion on the subject. You may be assured that what so nearly concerns your interest, & your expectations will engage all the attention which can flow from the great esteem & sincere affection, of which I beg you to accept My assurances.
James Madison
